Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 21, 2021 has been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The applicant’s representative Bryan Hart (Reg. No: 65804) on July 13, 2022 authorized the following examiner’s amendment to be entered.

In claim 1: line 6, replace “a listing” with --a table of--.
In claim 10: line 9, replace “a table listing” with --a table of--.
In claim 20: line 4, replace “a table listing” with --a table of--.
 In claim 8: line 1, replace “claim 7” with --claim 1--.
In claim 18: line 1, replace “claim 17” with --claim 10--.

Reason for allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance. After consideration of the applicant’s correspondence filed on January 14, 2021, through examination of the claims with application and further search, the pertinent prior arts of record cited in PTO-892, either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application taken as a whole and claims 1-20 having particular features have been found in condition for allowance. The following is an examiner’s statement of reasons for allowance: 
The current invention is directed to a computer in a vehicle electrical system that includes a plurality of control modules. Communications between the computer and the control modules and among the control modules are encrypted using a symmetric-key algorithm. Distributing the authentication keys must be done in a secure manner to prevent interception of the communication by a third party. An initial distribution of authentication keys can be performed at the time that the vehicle is manufactured. But situations can arise requiring a subsequent distribution of new authentication keys, e.g., one of the control modules needs to be replaced, meaning that the new control module does not have the same authentication key and cannot exchange encrypted communications with the computer. 
Subsequent authorization to distribute authentication keys can be provided for a limited window by a trusted source, e.g., a remote server belonging to a manufacturer of the vehicle, and the authorization can be provided only to specific parties, e.g., technicians licensed by the manufacturer. The technician requests the authorization from the remote server so that the remote server can track and control the authorizations. The authorization message granting authorization to the computer to distribute the new authentication keys can expire after a short time to limit the time in which the authentication keys might be accessible. If the authorization expires and the distribution of the new authentication key to one of the control modules was unsuccessful, the technician would have to re-request the authorization from the remote server.  The computer can delay the expiration of the authorization when one of the control modules did not receive its new authentication key, obviating the need for a re-request while still keeping the expiration time as short as possible.  The system provides improved and secure distribution of the new authentication keys because the authorization message can be limited to distribution only when the computer and control modules are in a secure environment, e.g., when the vehicle is at a service center and being worked on by a technician.
The system includes instructions to prevent transmission of the new authentication keys to respective control modules except between reception of authorization message and expiration of the authorization message.  The instructions include upon receiving an authorization message, transmit a plurality of new authentication keys to a respective plurality of control modules, an expiration time for the authorization message; update a listing of the control modules with respective statuses of the transmissions of the respective new authentication keys to the respective control modules, wherein each status is one of successful or unsuccessful; upon at least one status being unsuccessful, prevent the authorization message from expiring at the expiration time; after preventing the authorization message from expiring, retransmit the respective new authentication keys to each control module for which the respective status is unsuccessful; and then expire the authorization message. 
The following prior arts are not relied upon, but is considered the closest to applicant's disclosure. See the notice of reference cited in form PTO-892 for additional prior art.
Hughes et al. US 20180121634: Discloses system for the monitoring and authorization of an optimization device in a network. The optimization device transmits an authorization request message to a portal to receive authorization to operate. The portal transmits an authorization response message to the optimization device with capability parameters for operation of the device, including at least one expiration parameter for the authorization. The optimization device sends updated authorization request messages to the portal with its device usage information, such that the portal can dynamically monitor the optimization device and continue to authorize its operation. However, Hughes does disclose the above recited applicant’s invention.
Bartel-Kurz et al.  US 20110093930: Discloses a device for controlling a service access authorization for a user device with regard to an access-restricted service includes a service access authorization provider, the service access authorization provider being configured to set a period of time in which the service access authorization is valid, responsive to an authorization message provided with a service-dependent user identifier, and the service access authorization provider being configured to disable an authorization allowing the service access authorization to be extended or reactivated using the previous service-dependent user identifier when at least a predetermined duration has passed since an end of a last authorization time interval for which a service access authorization was determined by the device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TECHANE GERGISO whose telephone number is (571)272-3784. The examiner can normally be reached 9:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W KIM can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TECHANE GERGISO/Primary Examiner, Art Unit 2494